Q
w.          OFFICE OF THE AmORNEY GENERAL OF TEXAS
 \
-                            AUSTIN




     honorable Char . F. Eempbill
     County Auditor
     Upton county
     Rankin, Tens
     Dear sirt




               fr+r letter  of J
     opinion or tl¶l6 doper
     reada 6s f0110Vlt




           aab’Brldge Warrants were to be funded OLIHovem-
           ber 9, 19@.     In acaordance with the oontpaot
           dated April 13, lg’ri? 8aid bonds uedpe to beep
           Interest at the sate of 4$ and vece to mature
           in a period   0r not over 8i.z yeaw* Fhia inten-
           tion referred   to chspter 163 of the Aots of the
                                                                           ., n



Honorable    Chaa. F. Reaphill,     page 2


     Regular Seemion or the 47th Laglalature,    Rouse
     Bill 153.   Theme bonda Were never issued due to
     the fact that an injunotion   lult vaa rmd in
     the Matrlot   Court vhioh restrained   the Comaala-
     alonere fr081 iaauing auuh bonda.    It appears
     that quite a lar)le number of varranta   which
     were to have been lnaluded in the funding deal
     vere issued Illegally.
             “I will   appreoiate   row   opin.ion   on the
      follovingt
                  Is tha oontraat dated April 13 1940
      (shie?~aa    never advertised nor aubmlttei to
      competitive   biddIng) legal @nd binding upon the
      Court.
                 Nil1 the wuranta    uUeh are outatmub
      l.ng, ::*a leegsl fidebtedner; of the Oountr if
      it la found that they wem llle&ally    issued, and
      oould paplent on same be refused upOa praaenta-
      t1oR.”
             Apparently   700~PaiS@ the question as to the valid-
ity of the oontraot under ooualderation        beomae such eon-
traot iraa not let by oorpetitive      bids.   We do not have be-
fore ua the oontraot      mentfioned in JOUP letter,    therefore,    Ve
expreaa no opinion am to the validity        of lueh eontraot,     ex-
oept that oontracts-of      the nature involved in thla came in-
volving sp ec ia l  lkill  and experience,   are not wlthln the
ooatemplat5.on of the statute am to oum titlve          blda.    (Gulf
Bltalithio    Company v. Iiueoea Gounty, 1Y S. Y. (2d) 305;
Houston v. Potter,      91 9, Y. 3898 Hunter v. Uhlteaker,       203
8. W. 1096; Douglas v. Hyrlck, 159 5. N. 4223 Qlbaon v.
Da~la, 236 9. Y. 202; Tsokett v. llddleton,          280 8.Y. g8gt
Walboe v. Cormaiaaionepa~ court, 281 S. W. 593; loper v.
Hall, 280 8. 21. 289; city 01’Houston v. Wooer,          89 S. Ii. 4260
&tlole     2368a, Vernon’s Annotated Civil dtatutea;        Texas
Jurisprudence,     Volume 11, pags:.642.)
             It la stated    in Texas Jurlapmdenoe,       Volume 11,
,paee 6421
            “The statute requiring  th8t oontrfuxta shall
      be let by oompetitive   bids la eonatrwd   am apply-
      ing only to work rhleh la oompetltlve    in its
      nature; It does not control the ooaaaiaaioneral
Xonorable   ahas.   F. EemxkhllL page 3


     court in contraoting  for ler vlo ea requiring ape-
     oial aklll,  abllit~, or teohnioal   1eamlng.   Hw-
     ever, It ham been lntlrsted    that a oontraot vlth
     arohitecte  for plea  and lervloea lu luperlntend-
     ing the ereotlon of a building is within the
     terma of the statute.   . . .’

            Zn view of the foregoing ~00~ are respeotfully  ad-
vised   that It la our opinion that the above mentioned oon-
tcaot   is not invalid beoauae it vaa not let by competitive
bids.    In other vorda, 6ontraota involving   apeuidl~4r.lll,
ability,   or teohnical  learning are not within the contempla-
tion OS t&a statute am to oompetltlve~blda.      Fha iaot that
the oontract under aonaideratlon    vaa not let by ooaqmtitlve
bids does not Invalidate     it.

            lflth refermoe   to your leo o nd Queatlon you axe
advised that IS the outstanding warrantlasntlomd         by you,
were illegally    issued, lu6h vumata      are void md net a
valid obligation     agalrmt tlae oounty.   Bowever, it la to be
understood that we express no opinlcin 48 to the validity        of
lueh varranta ainae we have no inforratlon       Whatsoever pew
          to auoh werranta.     In aonneation with what ve have
hereto
ta’““f  ore maid, ve foe1 it proper to state that we express
no 0 lnion ae to the 118billty      0r the oofmtf to pay a rea-
momg le valua for the aervlo~a~ goods 09 uroheadl.ae        or
whatever vam obtained bj the oounty by reason or maid mar-
rants.
          In oonmatlaa with your leoond question and what
ve have heretofore maid v6 dlreot  four attentloa to our opin-
ions Hoe. O-2880 and O-4558, aopiea of them opinlolu   am
lnolored herewith.

                                             Yours verr   truly




                                                          Aaaiatmt
AH:db
Rwloaurea